Judgment of resentence, Supreme Court, New York *917County, rendered May 25, 1972, convicting defendant, after trial, of perjury in the first degree and sentencing him to imprisonment in the New York City Correctional Institute for a period of six months, unanimously modified, in the exercise of discretion, by reducing the sentence to a term of four months; and as so modified, the judgment is affirmed. In our opinion, considering all the circumstances, the sentence was excessive, and the interests of justice will be adequately served by a reduction of the sentence to the extent indicated. The case is remitted to the Criminal Term, Supreme Court, New York County, for proceedings to direct defendant to surrender himself to said court in order that execution of the judgment be commenced or resumed. (CPL 460.50, subd. 5.) Concur — Markewieh, J. P., Nunez, Murphy and Tilzer, JJ.